DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,722,292. Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite limitations drawn to an end effector with a light emitting element and a light detecting element that generate a plurality of fluorescence spectra to determine properties of a tissue seal and/or control electrical, energy. 
Claim Objections
Claim 20 is objected to because of the following informalities:  amend claim 20 to include a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoarau et al (US PGPUB: 2011/0251605) in view of Benaron et al (US Patent No.: 5,769,791).
Regarding independent claim 13, Hoarau discloses a system for treating tissue, comprising: 
a medical instrument (Fig. 14: 400; [0131]) including: 
an end-effector assembly (405) including a first (410) and a second (420) jaw member pivotably coupled to each other ([0136] discusses the pivotable relationship between jaw members 410 and 420), at least one of the first jaw member or the second jaw member movable from a first position wherein the first or the second jaw members are disposed in spaced relation relative to one another and defining an angle therebetween to at least a second position closer to one another wherein the first and second jaw members cooperate to grasp tissue therebetween ([0133] refer to the first and second jaw members movable between an open (interpreted as first position) and closed (interpreted as second position) position to receive and engage tissue), the end-effector including; 
a first tissue-contacting surface (Fig. 14A: 410’) associated with the first jaw member; 
a second tissue-contacting surface (Figure 14A: 420’) associated with the second jaw member; 
at least one light-emitting element coupled to at least one of the first jaw member or the second jaw member, the at least one light-emitting element adapted to deliver light energy at a plurality of wavelengths to the tissue grasped between the first and second jaw members ([0137]-[0142], [0177] discuss one or both jaw members may be configured with one or more optical transmitters 202 in the form of optical fibers 204 to propagate light through the patient tissue and in optical communication with light source 732; see also Fig. 3A-B, 4A-B, 14A-B, 15A, and 19; noted [0074] refers to optical transmitter 202 as comprising optical fibers 204a-c of varying diameters in order to propagate different wavelengths of light, interpreted as propagating a plurality of wavelengths); and 
at least one light-detecting element configured to sense at least one property of the light energy passing through the tissue ([0137]-[0142], [0177] discuss one or both jaw members may be configured with one or more optical sensors 202’ in the form of optical fibers 204’ in optical commutation with light ; and 
a controller (Fig. 19: 730) coupled to the at least one light-detecting element and the at least one light-emitting element, the controller configured to receive the sensed at least one property of the light energy from the light detecting element and to control the electrical energy delivered to tissue disposed between the first and second tissue-contacting surfaces during activation based on a difference (at least [0015], [0177], [0231] discuss the processor which receives information collected form the light sensor based on changes in light though the tissue in repose to tissue treatment and regulating the supply of energy to the tissue). 
While Hoarau discloses controlling the energy delivered to tissue based on sensed optical properties of tissue during an ablation procedure, Hoarau does not explicitly disclose the at least one light detecting element configured to generate a plurality of fluorescence spectra indicative of tissue fluorescence at the plurality of wavelengths; and the controller configured to receive the plurality of fluorescence spectra and control the delivery of energy based on the difference between the plurality of spectra. 
However, Benaron discloses a medical device that exposes tissue to a light source and sensing particular spectral characteristics, including fluorescence, at a plurality of wavelengths (Col. 14, Line 66-Col. 16, Line 10). This information is used by the controller (22) in order to determine the tissue structure based on the difference between transmission spectra (Col. 15, 
Regarding dependent claim 15, in view of the combination of claim 13, Hoarau further discloses wherein at least one of the first tissue-contacting surface or the second tissue-contacting surface includes a reflective coating disposed thereon, the reflective coating configured to reflect light energy emitted from the at least one light- emitting element ([0146] discusses the reflective surfaces of the prisms exposed on the inwardly facing surfaces of the jaw members which reflect light though patient tissue).
Regarding dependent claim 16, in view of the combination of claim 13, Hoarau further discloses further comprising an energy source (Fig. 19: 732) configured to provide light energy to the at least one light-emitting element ([0078] refer to the light emitting element as connected to the light source).
Regarding dependent claims 17 and 18, in view of the combination of claim 16, Hoarau does not explicitly disclose wherein the controller is disposed within the energy source (claim 17); wherein the controller is disposed within the medical instrument (claim 18). 
However, Benaron discloses a tool including a light source emitter and detector (abstract). The tool is connected to analyzer (Figure 1, 20) which is interpreted as the light source as it is capable of emitting light (col. 9, lines 10-12). The controller (Figure 1, 26) is within the 
Regarding dependent claim 19, in view of the combination of claim 13, Hoarau further discloses wherein the controller is coupled to the medical instrument (see processor coupled to instrument in Fig. 19).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoarau et al (US PGPUB: 2011/0251605) in view of Benaron et al (US Patent No.: 5,769,791), further in view of Ziebol et al (US PGPUB: 2003/0171741).
Regarding dependent claim 14, in view of the combination of claim 13, Hoarau does not explicitly wherein at least one of the first tissue-contacting surface or the second tissue-contacting surface includes an absorbent coating disposed thereon, the absorbent coating configured to absorb light energy emitted from the at least one light-emitting element to heat at least a portion of at least one of the first and second jaw members.
However, Ziebol discloses a device that utilizes and absorbent material to focus light energy ([0056] of Ziebol refers to a target 90, which is made from an absorbent material and can superheat the target to aid in ablation). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the absorbent material of the target of Ziebol to the instrument of Hoarau because it would allow for additional energy to be applied to the tissue to effect the outcome of the ablation ([0056] of Ziebol), improving the effectiveness of the treatment.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoarau et al (US PGPUB: 2011/0251605) in view of Benaron et al (US Patent No.: 5,769,791), further in view of McKenna et al (US PGPUB: 2009/0261804). 
Regarding dependent claim 20, in view of the combination of claim 13, Hoarau further discloses the controller controlling the intensity of light ([0170], [0174]), but does not explicitly disclose the medical instrument further includes an angle sensor disposed in at least one of the first jaw member or the second jaw member, the angle sensor configured to measure the angle between the first jaw member and the second jaw member; and wherein the controller is coupled to the at least one light-emitting element and the angle sensor, the controller further configured to adjust intensity of light energy emitted based on the angle.
However, McKenna discloses a forceps device (Figure 1A, 10) comprising a pivoting first and second jaw (Figure 1, 110/120; [0023]) that have a sensor (Figure 1A, 30) that can measure the jaw angle “α” between the jaws (seen in figure 1A; [0024]). McKenna discloses that the tissue thickness can affect the jaw angle ([0036]) and that the sensor can provide feedback to a generator (501, comprising a controller 502, see coupling between the sensor and the controller in figure 1A) relating to the jaw angle and tissue thickness in order to adjust the treatment energy being delivered to the tissue ([0024]-[0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the forceps of Hoarau to incorporate the angle sensor of McKenna because this aids in determining the overall adequacy of the jaw grasp ([0025]), thereby enhancing the sealing process ([0025]). It is noted the modification results in the controller of Hoarau adjusting the intensity of light based on received feedback from the angle sensor of McKenna. 
Allowable Subject Matter
Claims 1-12 would be allowable if rewritten or amended to overcome the Double Patenting rejection, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is identified as Hoarau et al (US PGPUB: 2011/0251605), Kittrell et al (US Patent No.: 5,562,100), Caves et al (US PGPUB: 2015/0099979), and Sarvazyan (US PGPUB: 2015/0141847). 
Hoarau discloses a medical instrument comprising a first and second jaw member. Coupled to at least one of the first or second jaw members is a light emitting element and a light detecting element. The light emitting element delivers light energy at a plurality of wavelengths to tissue grasped between the first and second jaw members and the light detecting element configured to detect the plurality of wavelengths. Based on the detected plurality of wavelengths, the controller receives this feedback to analyze the tissue treatment. While Hoarau uses light energy to analyze treatment, Hoarau does not disclose that the light detecting element is configured to generate a plurality of fluorescence spectra indicative of tissue fluorescence at the plurality of wavelengths and receive the plurality of florescence spectra and determine properties of a tissue seal. 
Kittrell discloses a tissue identification system that exposes a target tissue to a plurality of wavelengths of light in order to analyze the fluorescence emission that defines the specific characteristic profile of the tissue. It is noted that Kittrell discloses that excitation of naturally occurring chromophores in tissue that are exposed to light generate fluorescence spectra that aid in characterizing the tissue. In a specific example, Kittrell explains ablated target tissue is exposed to light and the generated spectra are used to distinguish diseased tissue (i.e. tissue covered in plaque) to normal tissue in order to determine if the plaque has been penetrated. property of a tissue seal¸ and is instead used to identify if there is plaque present or not. Caves discloses a similar system that uses fluorescent images in order to distinguish between ablated and non-ablated regions during treatment in order to visualize and estimate the progression of ablation ([0035]-[0036]; [0063]; [0073]). Sarvazyan additionally discusses how ablation alters the spectral signature of the ablated tissue, specifically with regards to the fluorescence of collagen, and how this information is used to determine ablated versus non-ablated tissue ([0050]-[0051]). While these references discuss the relationship between tissue fluorescence and ablation, the systems of Kittrell, Caves, and Sarvazyan are specially used to distinguish between ablated tissue and non-ablated tissue and not specifically to determine a property of the tissue seal. Therefore, independent claims 1 and 9 are patentable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245.  The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571)272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JAYMI E DELLA/Primary Examiner, Art Unit 3794